 GREAT FALLS WHITE TRUCK CO539Great FallsWhite Truck CompanyandClaytonBraden.Case 19-CA-4567June17, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn April 17, 1970, Trial Examiner George H.O'Brien issued his Decision in the above proceed-ing, finding that Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent filed timely exceptions to the TrialExaminer's Decision and a supporting brief. TheGeneral Counsel filed a brief in opposition toRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings,conclusions, and recommendations of the Trial Ex-aminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Great Falls WhiteTruck Company, Great Falls, Montana, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEtire record in this proceeding, including my obser-vation of the witnesses and after due considerationof the posthearing briefs, I make the following.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Montana corporation engaged inGreat Falls, Montana, in the business of selling andservicing motor trucks. Respondent's annual grossvolume of business exceeds $500,000, its opera-tions have an annual inflow across state lines ofmore than $50,000 and its operations have an an-nualoutflow across state lines of more than$50,000, as these terms are used and applied inSiemonsMailingService,122NLRB 81, andCarolina Supplies and Cement Co ,122 NLRB 88.II.THE LABOR ORGANIZATION INVOLVEDInternationalAssociationofMachinists,andAerospace Workers, Great Falls Lodge No. 1046,herein called the Union, is a labor organizationwhich represents the mechanics, apprentices, andhelpers employed in Respondent's Great Falls shop.The wages, hours, and working conditions of these(approximately 14) employees are governed by acontract between the Respondent and the Union ef-fective from May 1, 1968, to April 30, 1971.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe complaint alleges and the answer denies thaton or about July 27, 1969, Respondent ceased toassignovertimework to its employee, ClaytonBraden, and that it took this action because Bradenfiled a grievance with the Union. Prior to trial thecomplaint was amended by adding an additional al-legation that on or about the same date, and for thesame reason, Respondent revoked its prior decisionto send Braden to Kansas City to learn pump roomoperations and to assign Braden to work in thepump room when Respondent added this operationto its shop. Respondent moved to strike the amend-ment to the complaint on the ground that the addedallegation was barred by the 6-month limitation ofSection 10(b) of the Act. Following my denial ofthismotion the Respondent's answer was amendedto deny this additional allegation.GEORGE H. O'BRIEN, Trial Examiner: On Februa-ry 24, 1970, a hearing was held in the above-enti-tled matter in Great Falls, Montana. The complaint,issued by the Regional Director for Region 19 ofthe National Labor Relations Board on December18, 1969, is based on a charge filed November 10,1969, by Mr. Braden's attorney, and alleges viola-tions of Section 8(a)(1) and (3) of the NationalLabor Relations Act by Great Falls White TruckCompany, herein called Respondent. Upon the en-B.The Alleged DiscriminationClayton Braden was hired by Respondent onApril 1, 1955, as a mechanic and is still employedin the same capacity. He has been a member of theUnion since November 3, 1954, and presently holdsthe position of shop steward in Respondent's shop,represents the Union as a delegate to the CascadeCounty Trade and Labor Assembly, and is a 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative on the joint apprenticeship trainingcommittee. For sometimeprior to 1967 Bradenwas shop foreman. He currently performs everyoperation in the shop except for welding, and thespecialized work done in the newly opened pumproom. The Union contract guarantees to regularemployees 40 hours' work per week at straight timeand provides that if overtime is required by the Em-ployer it shall be compensated at the rate of timeand one half. Employees are paid semimonthly.Braden worked some overtime during each of thefirst 14 payroll periods of 1969, averaging about 10hours per pay period. Braden also carried keys tothe shop and to the parts room.Braden's scheduled paid vacation started June30, 1969. On Monday morning, July 7, Respond-ent'sservicemanager, Art Rugwell, telephonedBraden at his home and said:Ithas been raining and kind of miserable outand I suppose you are not doing anything. Weare holding a Cummins school over at the shopand I suppose you want to come.Braden replied that he would be at the shop afterdinner.White Motor Company has a Cummins enginemounted on a trailer and employs an instructor totravel between the various agencies and demon-strate the operation, maintenance, and repair ofthisengine to mechanics employed by Whitefranchises. The Union contract requires:12.SCHOOLINGEmployees will be required to attend duringoff hours, but not on Saturday or Sunday orLegalHolidays twenty-four (24) hours ofschooling per calendar year as it is madeavailable without compensation. This would in-clude any type instruction pertaining to the in-dividuals trade as such. Example: Bodymen topaint and finishing but not general mechanicsor machinists. General mechanics and machin-iststo schools pertaining to their end of thebusiness or any schools that would be for thebetterment of the individual or the trade orbusiness. Any charges involved for schooling ofthis type would be paid by the employer.On Monday afternoon the Cummins school wasattended by three of Respondent's employees,Steve Lord, Don Luedtke, and Braden. That even-ing the instructor, Jack Smith, said to Braden: "Seeyou in the morning." School continued on Tuesdayand Wednesday with only Braden of Respondent'semployees in attendance. Rugwell had recalled theapprentice, Lord, to the shop because he neededhim there and Luedtke had decided for himself thatthe school would not benefit him in his position asparts man.Prior to July 16, 1969, Respondent had decidedto add to its shop operations the rebuilding of fuelpumps and injectorsin anarea to be designated asthe pump room. An affiliated company in KansasCity then had a pump room in operation and it wasalso decided to send a mechanic from Great Fallsto Kansas City where he could obtain both instruc-tionand practical experience in the proposedoperation. Respondent's manager, George D. Gale,after discussing the matter with Rugwell decided tooffer this opportunity to Braden, basing his selec-tion on the fact that Braden was the senior man inthe shop. On July 16 after Braden returned from hisvacation, Gale asked if he would be interested inworking in the pump room. Braden replied that hewould. The Kansas City training was discussed andBraden told Gale that he thought it was a goodidea.At the regular union meeting on the evening ofWednesday, July 16, Braden prepared a writtengrievance, offered it to the membership as a mo-tion,and the motion was adopted. Braden'sgrievance was:To Machinists Lodge 1046Iam presenting a grievance against Great FallsWhite Truck Co.That while I was on vacation I was called byArt Rugwell to attend a school on CumminsPumps and Injectors.That pursuant to Section 12 of the Agreementthat it was required that I attend this class onmy own time.That other machanics [sic] who were not atwork during the time this class was in progresswere not required to attendFurther that Mr. Jack Smith, Instructor, toldme that the class was scheduled by the first ofJanuary, 1969. That no mention of this wasmade during setting of vacation time nor untilMonday morning of the start of the school.On Monday morning, July 21, Jim Murr, a unionbusinessrepresentative,presentedtheabovegrievance to Rugwell in the presence of Braden.The only discussion was whether school attendanceby Braden was voluntary on his part or whether hehad been compelled by Rugwell to attend. Rug-well'spositionwas that attendance was entirelyvoluntary.On July 27 a union committee comprised of twobusiness representatives, one trustee, the sentinel,the vice president, and the financial secretary metwith Gale and Rugwell. Braden was present andparticipated. Braden testified:Mr.McNichol (BusinessRepresentative)stated the grievance and the position, and Mr.Gale replied in what his position was, and thenI stated that I didn't think it was right that theperson should have to go to school during theirvacation time, and also that if I wasn't going tobe allowed any credit of time for this schoolthat I should either be paid for the time I went GREAT FALLS WHITE TRUCK CO.541to school or given some other vacation time inlieu of the time I attended classes.0.What did Mr. Gale reply to your remarksduring this meeting?A.Well that he wasn't going to pay anythingunder any circumstances for it, and that hecertainlywasn't going to send anybody toschool that would cause him any trouble. Andhe considered this as causing trouble. And heremarked that I was a troublemaker and hadgone to the union previously on other eventsthat happened out there in the plant. Well, hementioned the pump room, that I just wasn'tgoing to get the pump room.Gale testified that at the July 27 meeting he toldthe union representatives:... we let [Braden] know that the school washere. He wasn't ordered or even asked to cometo the school. And that I wasn't going to payhim for it because he lives right down, goesright to the letter on the union contract andthe union contract calls for three days ofschooling at their expense. And it doesn't sayanything about vacations or anything. So whenhe served the grievance, why, he is a great be-liever of technicalities so I got out the unioncontract and read it.Following this meeting, in the presence of Rug-well,Gale told Braden that he wasn't going to getany more overtime, adding: "I was going to live upto my contract, what amounts to 40 hours a weekand I have to pay him 40 a week whether he worksornot."Gale instructedRugwell to pick upBraden's keys, since in the future he would beworking only when the shop and the parts roomwere open for normal business. From August 1through December 3, 1969, Braden received noovertime pay.'On Saturday, September 27, Rugwell phonedBraden at home and asked him to go out on a ser-vice call. Braden replied, "it would have to becleared up first with George Gale before I couldgo." This would have been overtime work and,although Rugwell in fact had Gale's permission toassign Braden to the job, Rugwell did not informBraden of this fact. On December 4 the overtimeinterdiction was quietly relaxed. Braden was in themiddle of a big job at quitting time, and Rugwellasked him to finish it up, and he did. Braden's shopkeys were not returned.Respondent's pump room started operations onFriday, February 20. Don Engebritson, who hadreceived special training in Kansas City at Respon-dent's expense, was the pump room mechanic.In explanation of his actions detailed above Galetestified:Q. (By Mr. Larsen) Did you change yourmind later about who should go to that pumproom?'Othermechanics, including Bodner, Sprague, and Hardenbrook,worked overtime during this periodA.Yes,after [Braden's]actions,Ididn'tfeel that the head of a company,Iam responsi-ble for all their expenditures,Ididn't feel that,like I should spend any more of my company'smoney on a man that every time I turnedaround there was a grievance or there was al-Ways something wrong.He is the only one inmy employ that I ever had any trouble with.And I didn't feel like I should spend any moremoney on a person of that type.Q.What money would be involved?A.Well, airplane,round trip airline ticket toKansasCity,hotel bills,eats and a week's pay.Q.Was there anyone else in the shop thatwas better qualified?A. Yes,Ifound that I had hired a boy, ayoung lad, [Engebritson]that had had approxi-mately four years' experience in pumps and in-jectors.This I didn'tknow at the time. So Isent him to school.And mycompany and Kan-sasCity said that he was top notch. He wasready to come back after twodays,but I kepthim down there for a week.0. (By Mrs. Burkey) You changed, yourmind around July 27th?A. No, no, I don't know when it was. It wassometime after that. I talked to Mr. Rugwelland we talked it over and I, "Boy," I said, "Idon't know. Everytime he turns around he runsdown to the union, and I just don't feel like Ican spend any more of the boss' money train-ing aman of that caliber."Braden affirmed the truth of a pretrial affidavitsigned before a Board agent on September 6, 1969,wherein he stated:Braden is an agitator and I haven't talked tohim since that meeting. The union people willtellyou the same thing, that he is a radical.That same evening [July 27] I told Braden thatif he wanted to live by the book I would also,and he would get 40 hours a week.C.Concluding Findings1No matter alleged in the amended complaintisbarred by the 6-month limitation of Section10(b) of the Act. The law is concisely stated by theUnited States Court of Appeals for the Second Cir-cuit inN.L.R.B. v. Dinion Coil Company, Inc.,201F.2d 484, 491:(1)A complaint, as distinguished from acharge, need not be filed and served within thesixmonths, and may therefore be amendedafter the six months. (2) If a charge was filedand served within six months after the viola-tions alleged in the charge, the complaint (oramended complaint), although filed after thesixmonths, may allege violations not alleged inthe charge if (a) they are closely related to theviolations named in the charge, and (b) oc- 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDcurred within six months before the filing ofthe charge.All allegations of the amended complaint filedFebruary 16, 1970, are encompassed within the fol-lowing language of the charge which was filedNovember 10, 1969:Since on or about the 21st day of July, 1969,the above named employer by its officers,agents or representatives,reduced the workschedule of Clayton M.Brandon [sic]becauseof his filing a grievance with InternationalAssociation"of Machinists, Lodge No. 1046,Great Falls,Montana,and at all times sincesaid date the employer has threatened reprisalsagainst said employee and has made reprisalsagainst saidemployee2.An employee who asserts a claim pursuant toa collective agreement is engaged in furtherance ofthe same concerted activity which resulted in themaking of the agreement,George E. Baumann,d/b/a Baumann Construction Co.,181 NLRB 556.The right to assert grievances of the type inquestion here is accorded by Section 7 of the Act,and protected by Section8(a)(1) and(3) of theAct.N.L.R.B. v. Bowman Transportation, Inc.,314F.2d 497 (C.A. 5). By depriving Braden of the op-portunity to work overtime hours at premium pay,by recalling Braden's shop keys, and by removingBradenfromconsiderationasRespondent'sdesignee to work in the pump room, Respondentdid discriminate against an employee with respectto his wages, hours, and other conditions of em-ployment. This discrimination was motivated byRespondent's intent to discourage the lawful pro-tected union and concerted activity of presenting,through the Union, a grievance concerning termsand conditions of employment.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth herein,occurring in connection with its operations, have aclose, intimate, and substantial relation to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow thereof.V.THE REMEDYIthas been found that Respondent has engagedin certain unfair labor practices. It will therefore berecommended that it cease and desist therefromand take certain affirmative action, as set forth inthe Recommended Order below, designed to effec-tuate the policies of the Act. I shall not recommendin connection therewith that Braden be accordedspecial training in fuel pumps and injectors nor thathe be assigned to the pump room in place and steadof Engebritson. There is no evidence on this recordthat pump room work is more renumerative orotherwisemore desirable than the work of ageneralmechanic. The discussion between Galeand Braden on July 16 contained neither a firmoffer, nor an unequivocal acceptance. Gale did nottellBraden that he would be assigned work in thepump room. Gale's inquiry, as reported by Bradenwas: "He asked me if I would be interested in work-ing in the pump room, and I said yes." The pumproom was then only in its initial planning stage andGale was then unaware of the superior qualifica-tions of Engebritson.CONCLUSIONS OF LAW1.Great Falls White Truck Companyisan em-ployer within the meaning of Section 2(2) of theAct engaged in commerce and in a business affect-ing commerce within the meaning of Section 2(6)and (7) of the Act.2. International Association of Machinists andAerospace Workers, Great Falls Lodge No. 1046, isa labor organization within the meaning of Section2(5) of the Act.3.By discriminating against Clayton Braden forasserting a claim under a contract between Re-spondent and Braden'sunion,Respondent hasengaged in unfair labor practices within themeaning of Section 8(a)(3) of the Act.4.By thus interfering with,restraining,andcoercing its employees in the exercise of rightsguaranteedby Section 7 of the Act, Respondenthas engaged in unfair labor practices within themeaningof Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and upon the entire recordin this case,Irecommend that Respondent, GreatFallsWhite Truck Company, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discriminatingin regard to the hire or tenureof employment, or in regard to any term or condi-tionof employment, or any of its employees inorder to discourage employees from invoking theassistanceof the Union or from union membershipor activities therein.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed in Section 7 of the Na-tional Labor Relations Act.2.Take the following affirmative action which Ifind will effectuate the policies of the Act:(a)Make whole Clayton Braden for the loss ofovertimeearningssufferedas a resultof the dis-crimination against him,with interest thereon at 6percent per annum.(b) Preserve and, upon request, make availableto the Board or its agents, for examination and GREAT FALLS WHITE TRUCK CO.543copying, all payroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(c) Post at its shop in Great Falls, Montana, co-pies of the attached notice marked "Appendix."2Copies of said notice, on forms provided by the Re-gionalDirector for Region 19, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)NotifysaidRegional Director,inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.'of Machinists and Aerospace Workers, GreatFalls Lodge No. 1046,by discriminating in re-gard to the hire or tenure of employment orany term or condition of employment of ouremployees.WE WILL NOT, in any like or relatedmanner,interferewith, restrain, or coerce our em-ployees in the right to self-organization, toform, join, or assist labor organizations, to bar-gain collectively through representatives oftheir own choosing,and to engage in otherconcerted activities for mutual aid or protec-tion, except to the extent that such right maybe affected by an agreement requiring mem-bership in a labor organization as authorizedby Section 8(a)(3) of the Act.WE WILL make whole Clayton Braden forthe loss of overtime pay suffered as a result ofthe discrimination against him.I In the event no exceptions are filed asprovided by Section 102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section102 48 ofthe Rules and Regulations, beadopted bythe Board and become its findings, conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgmentof a United Stares ('nnrtof Appeals,the words in the notice reading "Posted by Order of the Na-tionalLabor Relations Board" shall be changed to read"Posted Pur-suant to a Judgment of the United States Courtof AppealsEnforcingan Order of the NationalLaborRelations Board."J In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read"Notify theRegional Director forRegion 19, in writing, within 10 days fromthe date of this Order,what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT discourage membership in oractivities on behalf of International AssociationGREAT FALLS WHITETRUCK COMPANY(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, Republic Building, 10th Floor, 1511ThirdAvenue,Seattle,Washington98101,Telephone 583-4532.